COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 In the Matter of: J. C. C., a Juvenile       §               No. 08-16-00306-CV

                       Appellant.             §                  Appeal from the

                                              §                 65th District Court

                                              §             of El Paso County, Texas

                                              §                  (TC# 1300999)

                                              §

                                              §

                                              §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until May 26, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jo Anne Bernal, attorney for Appellant’s, prepare

the brief for Appellant’s and forward the same to this Court on or before May 26, 2017.


               IT IS SO ORDERED this 27th day of April, 2017.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.